Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive.
Applicant argued on the Remark, page 7 the PBCH/PSS/SSS transmitted in a first narrowband is different from the first narrowband of the random access preamble since Vajapeyam is silent with respect to a UE receiving PBCH, PSS and SSS in a first narrowband where a random access preamble is transmitted.
Examiner respectfully disagree because  Vajapeyam discloses in fig.5B there are two narrowband 510 and 512; where a UE monitors/receives/transmits PBCH, PSS, SSS in the first narrowband 510 from a base station (see fig.5B; col.13; lines 52-67;  UE receives PBCH, PSS and SSS in the first narrowband). As shown in fig.8, step 802; col.15; lines 28-33 and fig.6, steps 602, 604; col.14; lines 60-67; the UE determines at least one narrowband to transmit a RACH preamble message 1 to the base station ( transmit a Random access preamble in the first narrowband). 
It is clearly that the Ue has received the PBCH, PSS and SSS in the first narrowband 510, and then transmits the random access preamble in the first narrowband 510 to the base station.
/HANH N NGUYEN/            Primary Examiner, Art Unit 2413